DETAILED ACTION
In replay to applicant communications filed on December 11, 2019 and telephonic interview made on May 20, 2022, claims 1-19 have been amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant representative, Hochan Song (Reg. No. 67,824). 

Please replace the original claims filed on December 11, 2019 by applicant with the following claims:

1.	(Currently Amended)	A file security method for a file security system, the method comprising:
by a first communication device, detecting an access to a file stored in a virtual drive;
by the first communication device, requesting a security code of the file from a second communication device and receiving the security code;
by the first communication device, receiving a decryption key of the file, at which a storage address is set, from a key storage server on the basis of the security code; and
by the first communication device, decrypting the access-detected file by using the received decryption key,
wherein the first communication device wirelessly communicates with the second communication device and allows a user of the second communication device to access the virtual drive on the first communication device when 1) the second communication device is located within a predetermined threshold distance from the first communication device and 2) the first and second communication devices are connected to the same wireless base station, and
wherein, in response to determining that the second communication device is located outside the predetermined threshold distance from the first communication device and the first and second communication devices are not connected to the same wireless base station, processing, by the first communication device, to block the user of the second communication device from accessing the virtual drive on the first communication device.

2.	(Original)	The file security method according to claim 1, wherein said decrypting includes:
by the first communication device, setting the security code as a decryption key and decrypting the decryption key; and
by the first communication device, decrypting the access-detected file by using the decrypted decryption key.

3.	(Currently Amended)	The file security method according to claim 1, wherein said receiving
by the first communication device, calculating a hash value of the security code and receiving the decryption key, at which the hash value is set as a storage address, from the key storage server.

4.	(Original)	The file security method according to claim 1, further comprising:
by the first communication device, detecting whether a file stored in the virtual drive is modified or a new file is stored in the virtual drive;
by the first communication device, requesting a security code of the modified file or the new file to the second communication device and receiving the security code, and receiving an encryption key, at which a hash value of the received security code is set as a storage address, from the key storage server; and
by the first communication device, encrypting the modified file or the new file by using the received encryption key and storing the encrypted file in the virtual drive.

5.	(Currently Amended)	The file security method according to claim 4, wherein said encrypting and storing in the virtual drive includes:
by the first communication device, setting the security code of the modified file or the new file as a decryption key and decrypting the received encryption key; and
by the first communication device, encrypting the modified file or the new file by using the decrypted encryption key and storing the encrypted file in the virtual drive.

6.	(Original)	The file security method according to claim 1, further comprising:
by the first communication device, when it is detected that a new file is stored in the virtual drive, requesting the second communication device to generate a key for the new file;
by the second communication device, generating and storing a security code for the new file;
by the second communication device, generating an encryption key and a decryption key for the new file and encrypting the generated encryption and decryption keys by using the generated security code; and
by the second communication device, setting a storage address on the basis of the generated security code and storing the encrypted encryption and decryption keys in a storage area of the key storage server corresponding to the storage address.

7.	(Original)	The file security method according to claim 1, further comprising:
by the first communication device, deleting a file stored in the virtual drive;
by the first communication device, requesting the second communication device to discard a key for the deleted file;
by the second communication device, discarding a security code of the deleted file; and
by the second communication device, checking a storage address of an encryption key and a decryption key of the deleted file on the basis of the discarded security code and deleting the encryption key and the decryption key stored at the storage address from a storage area of the key storage server.

8.	(Currently Amended)	A communication device, comprising a first communication device which comprises: 
a decryption module configured to: 
a virtual drive is detected, request a security code of the file from a second communication device and receive the security code, 

,
wherein the first communication device is configured to wirelessly communicate with the second communication device and allow a user of the second communication device to access the virtual drive on the first communication device when 1) the second communication device is located within a predetermined threshold distance from the first communication device and 2) the first and second communication devices are connected to the same wireless base station, and
wherein the first communication device is further configured to block the user of the second communication device from accessing the virtual drive on the first communication device in response to determining that the second communication device is located outside the predetermined threshold distance from the first communication device and the first and second communication devices are not connected to the same wireless base station.

9.	(Currently Amended)	The communication device according to claim 8,
wherein the decryption module is configured to set is further configured to decrypt 

10.	(Currently Amended)	The communication device according to claim 8,
wherein the decryption module is configured to calculate receive a key storage server.

11.	(Currently Amended)	The communication device according to claim 8, wherein the first communication device further comprises: 
an encryption module configured to: 
when it is detected that a file stored in the virtual drive is modified or a new file is stored in the virtual drive, request a security code of the modified file or the new file from the second communication device and receive the security code, 
receive an encryption key of the corresponding file, at which a storage address is set, from a key storage server on the basis of the security code, and 
encrypt the modified file or the new file by using the received encryption key and store the encrypted file in the virtual drive.

12.	(Currently Amended)	The communication device according to claim 11,
wherein the decryption module is configured to set decrypt 
wherein the encryption module is configured to encrypt 

13.	(Currently Amended)	The communication device according to claim 11,
wherein when it is detected that a new file is stored in the virtual drive, the encryption module second communication device to generate a key for the new file and receive second communication device.

14.	(Currently Amended)	The communication device according to claim 8, further comprising:
a deletion processing module configured to, when a file is deleted at the virtual drive, request the second communication device to discard a key for the deleted file.

15.	(Currently Amended)	A communication device, comprising a second communication device which comprises: 
a storage module configured to store a security code for each file; and
a security code management module configured to:
receive a request for generating a key for a file stored in a virtual drive from a first communication device which is configured to access 
generate a security code for the file and store the generated security code in the storage module, 
generate an encryption key and a decryption key for the file, and 
store the generated encryption and decryption keys in a storage area of a key storage server which is set on the basis of the security code
wherein the second communication device is configured to wirelessly communicate with the first communication device configured to allow a user of the second communication device to access a virtual drive on the first communication device when 1) the second communication device is located within a predetermined threshold distance from the first communication device and 2) the first and second communication devices are connected to the same wireless base station, and 
wherein the second communication device is further configured to send a drive inactivation command to the first communication device to block the user of the second communication device from accessing the virtual drive on the first communication device in response to determining that the second communication device is located outside the predetermined threshold distance from the first communication device and the first and second communication devices are not connected to the same wireless base station.

16.	(Currently Amended)	The communication device according to claim 15,
wherein the security code management module is configured to set encrypt store 

17.	(Currently Amended)	The communication device according to claim 15,
wherein the security code management module is configured to store 

18.	(Currently Amended)	The communication device according to claim 15, wherein the second communication device further comprises: 
a security code providing module configured to extract a security code of a file, requested by the first communication device, from the storage module and transmit the security code to the first communication device.

19.	(Currently Amended)	The communication device according to claim 15,
wherein the security code management module is configured to request receive restore 




Allowable Subject Matter
Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance: 
	The primary reason for allowance of claim 1 is the combined limitations of detecting an access to a file stored in a virtual drive; requesting a security code of the file from a second communication device and receiving the security code; receiving a decryption key of the file, at which a storage address is set, from a key storage server on the basis of the security code; and decrypting the access-detected file by using the received decryption key, wherein the first communication device wirelessly communicates with the second communication device and allows a user of the second communication device to access the virtual drive on the first communication device when 1) the second communication device is located within a predetermined threshold distance from the first communication device and 2) the first and second communication devices are connected to the same wireless base station, and wherein, in response to determining that the second communication device is located outside the predetermined threshold distance from the first communication device and the first and second communication devices are not connected to the same wireless base station, processing, by the first communication device, to block the user of the second communication device from accessing the virtual drive on the first communication device.
	The primary reason for allowance of claim 8 is the combined limitations of a decryption module configured to: when an access to a file stored in a virtual drive is detected, request a security code of the file from a second communication device and receive the security code, receive a decryption key of the file whose storage address is set on the basis of the security code, and decrypt the access-detected file by using the decryption key, wherein the first communication device is configured to wirelessly communicate with the second communication device and allow a user of the second communication device to access the virtual drive on the first communication device when 1) the second communication device is located within a predetermined threshold distance from the first communication device and 2) the first and second communication devices are connected to the same wireless base station, and
wherein the first communication device is further configured to block the user of the second communication device from accessing the virtual drive on the first communication device in response to determining that the second communication device is located outside the predetermined threshold distance from the first communication device and the first and second communication devices are not connected to the same wireless base station.
	The primary reason for allowance of claim 15 is the combined limitations of a storage module configured to store a security code for each file; and a security code management module configured to: receive a request for generating a key for a file stored in a virtual drive from a first communication device which is configured to access the virtual drive, generate a security code for the file and store the generated security code in the storage module, generate an encryption key and a decryption key for the file, and store the generated encryption and decryption keys in a storage area of a key storage server which is set on the basis of the security code wherein the second communication device is configured to wirelessly communicate with the first communication device configured to allow a user of the second communication device to access a virtual drive on the first communication device when 1) the second communication device is located within a predetermined threshold distance from the first communication device and 2) the first and second communication devices are connected to the same wireless base station, and wherein the second communication device is further configured to send a drive inactivation command to the first communication device to block the user of the second communication device from accessing the virtual drive on the first communication device in response to determining that the second communication device is located outside the predetermined threshold distance from the first communication device and the first and second communication devices are not connected to the same wireless base station.
The prior art disclosed by Nakayama (US Pub. No. 2005/0086497) is found as the closest prior art to the claimed features of the invention. Nakayama discloses the system and method for ensuring a security of the virtual storage area by efficiently using particularly a physical storage area of an IC card. However, the cited art alone or in combination with other art fail to teach the limitations of the above independent claims. The dependent claims 2-7, 9-14, and 16-19 are allowable as per dependency nature of the allowed independent claims. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TESHOME HAILU/Primary Examiner, Art Unit 2434